 GAF CORPORATION265GAF Corporation and TexasCityMetal TradesCouncil,AFL-CIO. Case 23-CA-5421June 5, 1975DECISIONAND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on January 14, 1975, by TexasCity Metal Trades Council, AFL-CIO, herein calledtheUnion, and duly served on GAF Corporation,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 23, issued a complainton January 24, 1975, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational' Labor Relations Act, as amended. Copiesof the charge, 'complaint, ' and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on October 29,1974, following a Board election in Case 23-RC-3994 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropfiate;1 and that,commencingon or about January 13, 1975, and at alltimesthereafter,Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative.On January 31, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint, and asserting anaffirmative defense.With the exceptions notedinfra,Respondent admits the factual allegations of thecomplaint, but denies the validity of the, Union'scertification on the ' basis that the Union does notrepresent a majority, of the employees in the unit.On March 5, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, asserting that Respondent, by its answerto the complaint, is ' attempting to relitigate issueswhich were raised and litigated in the underlyingrepresentation proceeding. Subsequently, on March17, 1975, the Board ,ii sued anorder transferring theproceeding to the Board and a Notice To Show1Official notice is takenof the recordin the representation proceeding,Case 23-RC-3994,as the term "record" is definedin Secs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Eleetrosystems,Inc.,166' NLRB 938 (1967), enfd.388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (11967), enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1957);Follett Corp.,164 NLRB 378 (1967), enfd.397 F.2d 91 (C A. 7,1968); Sec.9(d) ofthe NLRA.218 NLRB No. 45Causewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, entitled "GAF Reply to the NLRB's GeneralCounsel's Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint 2 and response to theNotice To Show Cause, Respondent, as noted above,generallyadmits the factual allegations of thecomplaint. It asserts, however, .that the Union didnot receive a majority of the votes cast in the electionbecause the Board erredin sustainingthe challengeto the determinative ballot of one Winfred DouglasReed, and thus the certification of the Union by theBoard is invalid.We have reviewed the representation case recordand the issue of the challenge to Reed's ballot wasraised before and considered by the Acting RegionalDirector, who recommended that it be overruled inhisReport and Recommendation on ChallengedBallot issued on October 12, 1973. Upon the Union'sexceptions to this report, the Board ordered a hearingon the issues raised by the challenge, which resultedin a Hearing Officer recommending that the chal-lenge be overruled in his Report on ChallengedBallot issuedMay 14, 1974. The Union againexcepted, and on October 29, 1974, the Board issueda Decision and Certification of Representative 3 inwhich it sustained the challenge to Reed's ballot andcertified the Union. Respondent's request for recon-sideration thereof was denied by order of January 7,1975.It thus appears that Respondent is attempting tolitigate an issue which was raised and litigated atlength in the underlying representation proceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstancesa respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled2In its answer to the complaint,Respondent alleges that itis "withoutknowledge"with regard to the allegation that the Union is a labororganization,which constitutes a denial pursuant to Sec.102.20 of theBoard's Rules and Regulations.Inasmuch as the Board found the Union tobe a labor organization in its Decision and Certification of Representative,this issue may not be relitigated herein.Cherokee Nitrogen Co.,200 NLRB630, 631, fn. 4 (1972).3 214 NLRB No. 67. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDto ; relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in'the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We note, however, that the complaint does notallege that the Union requested bargaining withRespondent. It does allege that shortly after theBoard's January 7, 1975, denial of Respondent'srequest for reconsideration Respondent posted ontheemployee bulletin board and subsequentlymailed to the Union a statement which, in substance,expressed disagreement with the Board's severalrulings and an intent to challenge said rulings incourt, and indicating that to do so it was refusing torecognize and negotiate with the Union. In its answerto the complaint, Respondent denies the precisewording alleged, but admits that a statement wasmade to employees of similar import, and admitsrefusing to bargain due to its good-faith doubt of theUnion's representative status.Whatever the lan-guage, it appears that the parties agree that astatement was made by Respondent indicating that itwas not intending to abide by the Board's certifica-tion of the Union and that it would challenge it incourt. In view of this statement, it is clear that arequest to bargain by the Union would have been afutile gesture. In these circumstances, we conclude arequest to bargain was not required since it wouldhave been a futile act.5Accordingly, we shall giant the General Counsel'sMotion for Summary Judgment.On the basis of the. entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation with itsprincipal office in New York, New York, and isengaged in the manufacturing of chemicals throughitsmanufacturing facility at Texas City, Texas.During the past 12 months, a representative period,Respondent in the course and conduct of its businessoperations as }described herein had sales of goods andshipped goods valued in excess of $50,000 directly topoints outside the State of Texas.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.IT.THE LABOR ORGANIZATION INVOLVEDTexas CityMetal Trades Council,AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following' employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees ofGAF Corporation, at its Texas City, Texas, plant,including all utility, laboratory and warehouseemployees; - but excluding all office clericalemployees, administrative and professional em-ployees, contracted maintenance employees, jani-tors, guards, watchmen and supervisors as definedin the Act.2.The certificationOn September 14, 1973, a majority of the employ-ees of -Respondent in said unit, in a, secret ballotelection conducted under the supervision of theRegionalDirector for Region 23 designated theUnion as , their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentativeof the employees in said unit onOctober 29, 1974, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.Respondent's Refusal To BargainCommencing on or about January 13, 1975, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.-4 SeePittsburgh Plate Glass Co. v. N.LB.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs.102 67(1) and 102.69(c).5Cf.Old Town Shoe Company,91 NLRB 240(1950), and cases cited infn. 4 therein GAF CORPORATION267Accordingly,we find that the Respondent has,since January 13, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tionsdescribed in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerceand the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agentfor the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.GAF Corporation is an employerengaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Texas CityMetal TradesCouncil, AFL-CIO,is a labor organizationwithin themeaning of Section2(5) of the Act.3.All productionand maintenanceemployees ofGAF Corporation,at its TexasCity, Texas, plant,includingallutility,laboratoryand warehouseemployees; but excluding all office clerical employ-ees,administrativeand professional employees,contracted maintenance employees, janitors, guards,watchmen and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since October 29, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 13, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and therebyhas engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,GAF Corporation, Texas City, Texas, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms andconditions of employment with Texas City MetalTrades Council, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employees ofGAF Corporation, at its Texas City, Texas, plant,including all utility, laboratory and warehouseemployees;but excluding all office clericalemployees, administrative and professional em-ployees, contracted maintenance employees, jani-tors,guards,watchmen and supervisors as definedin the Act. 268DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board fmds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Texas City, Texas, facility copies ofthe attached notice marked "Appendix.' 16 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 23, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with TexasCityMetal Trades Council, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesofGAF Corporation, at its Texas City;Texas, plant, including all utility, laboratoryand warehouse employees; but excluding alloffice clerical employees, administrative andprofessional employees, contracted mainte-nance employees, janitors, guards, watch-men and supervisors as defined in the Act.GAF CORPORATIONr